 

Exhibit 10.10(a)

 

HORACE MANN SERVICE CORPORATION
EXECUTIVE CHANGE IN CONTROL PLAN

 

SCHEDULE A PARTICIPANTS

 

Note: The effective date of entry shall be subject to Section 4.2(a).

 

 

 

NAME OR TITLE

EFFECTIVE DATE
OF
PARTICIPATION*     TIER I PARTICIPANTS     President and CEO          May 16,
2013     TIER II PARTICIPANTS EVP and CFO          ** EVP and CMO
         December 10, 2014 EVP, Annuity, Life, Group          February 15, 2012

  

* Subject to acceptance within 30 days of effective date of participation
** Subject to Section 4.2(b) of the Plan

  

Last updated: December 10, 2014

 



-1-

